FILED
                            NOT FOR PUBLICATION                             JUL 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PAUL E. RAY,                                     No. 13-16487

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00032-CRB

  v.
                                                 MEMORANDUM*
M. SEPULVEDA, M.D.; POMPAN,
M.D.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Paul E. Ray, a former California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Ray failed to

raise a genuine dispute of material fact as to whether defendants were deliberately

indifferent in treating his biceps injury. See id. at 1060 (“Deliberate indifference is

a high legal standard. A showing of medical malpractice or negligence is

insufficient to establish a constitutional deprivation under the Eighth

Amendment.”); Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (“[W]here a

defendant has based his actions on a medical judgment that either of two

alternative courses of treatment would be medically acceptable under the

circumstances, plaintiff has failed to show deliberate indifference, as a matter of

law.”); see also Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (requirements

for establishing supervisory liability).

      We do not consider matters raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                     13-16487